                                           Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FARANGIS EMAMI, et al.,                        Case No. 18-cv-01587-JD
                                                        Plaintiffs,
                                   8
                                                                                          ORDER RE MOTIONS TO DISMISS
                                                  v.                                      OR FOR SUMMARY JUDGMENT
                                   9

                                  10       KIRSTJEN NIELSEN, et al.,                      Re: Dkt. No. 98
                                                        Defendants.
                                  11

                                  12
Northern District of California




                                           PARS EQUALITY CENTER, et al.,                  Case No. 18-cv-07818-JD
 United States District Court




                                  13
                                                        Plaintiffs,
                                  14
                                                  v.                                      Re: Dkt. No. 120
                                  15
                                           MIKE POMPEO, et al.,
                                  16
                                                        Defendants.
                                  17

                                  18           These related cases concern Presidential Proclamation 9645, “Enhancing Vetting

                                  19   Capabilities and Processes for Detecting Attempted Entry Into the United States by Terrorists or

                                  20   Other Public-Safety Threats.” 82 Fed. Reg. 45161 (2017) (the “Proclamation”). The

                                  21   Proclamation sharply curtailed, and in some cases completely suspended, entry into the United

                                  22   States by nationals of Chad, Iran, Libya, North Korea, Syria, Venezuela, Yemen and Somalia. Id.

                                  23   at 45162, 45165-67.1 Plaintiffs focus on nationals of Iran, Libya, Somalia, Syria and Yemen, and

                                  24   challenge the government’s handling of a waiver program that would allow exceptions for entry

                                  25   into the United States in certain circumstances. The gravamen of the complaints is that the

                                  26

                                  27
                                       1
                                  28    The restrictions on nationals of Chad have been lifted. Presidential Proclamation No. 9723, 83
                                       Fed. Reg. 15937 (Apr. 10, 2018).
                                            Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 2 of 10




                                   1   government created guidance for waivers which it has systematically ignored to deny the vast

                                   2   majority of waiver applications.

                                   3           The Court granted in part and denied in part a motion to dismiss in the Emami case with

                                   4   leave to amend, finding that plaintiffs had plausibly stated a claim under the Accardi doctrine.

                                   5   Dkt. No. 74 (Emami) at 16. The heart of this claim was that “the State Department has acted

                                   6   arbitrarily and unlawfully by disregarding its own procedures and rules in administering the

                                   7   waiver program” established by the Proclamation. Id. at 14. The Emami plaintiffs filed a second

                                   8   amended complaint. Dkt. No. 75 (Emami). As the Emami motion to dismiss proceedings were

                                   9   under way, the Pars case was transferred here from the Western District of Washington. Dkt. No.

                                  10   80 (Pars). The operative complaint in that case remains the initial complaint. Dkt. No. 1 (Pars).

                                  11   Defendants have filed motions to dismiss, or to obtain summary judgment for, the second

                                  12   amended complaint in Emami and the complaint in Pars. Dkt. No. 98 (Emami); Dkt. No. 120
Northern District of California
 United States District Court




                                  13   (Pars). This order resolves those motions.

                                  14                                              DISCUSSION

                                  15           The parties’ familiarity with the record is assumed. The prior dismissal order provides a

                                  16   detailed statement of the case and plaintiffs’ claims, and the governing standards for a motion to

                                  17   dismiss. Dkt. No. 74 (Emami).

                                  18   I.      MOTIONS TO DISMISS
                                  19           A.     Pars Complaint
                                  20           The Court has not been called upon to review the plausibility of the Pars complaint until

                                  21   now. The analysis of the Emami complaint in the dismissal order applies in full measure here, and

                                  22   streamlines the discussion.

                                  23                  1.      Justiciability
                                  24           The Court squarely answered the government’s justiciability objection in Emami.

                                  25   Dismissal for lack of a justiciable controversy was denied because the Emami plaintiffs are not

                                  26   suing over “individual consular officer decisions on the merits . . . [or] the outcome of any

                                  27   particular consular officer’s decision in a given case.” Dkt. No. 74 (Emami) at 11-12. They are

                                  28   “challenging systemic practices with respect to the waiver program, and not individualized
                                                                                         2
                                          Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 3 of 10




                                   1   determinations for any specific person.” Id. at 12. So too in the Pars complaint. See Dkt. No. 1

                                   2   (Pars); Dkt. No. 125 (Pars) at 6 (“Plaintiffs do not seek review of any individual, discretionary

                                   3   decision by a consular officer,” rather, “they seek review of the policies and practices that

                                   4   Defendants have adopted to implement the Proclamation”). This is a justiciable controversy

                                   5   properly before the Court.

                                   6                  2.      APA Claim
                                   7          Defendants’ request to dismiss the APA claim in Pars is denied. Defendants say that the

                                   8   APA does not apply at all. Dkt. No. 120 (Pars) at 9-10. But as the Court has already determined,

                                   9   the Administrative Procedure Act “creates a ‘basic presumption of judicial review for one

                                  10   suffering legal wrong because of agency action,’” and our circuit has construed the APA “to

                                  11   provide for ‘broad judicial review of agency action.’” Dkt. No. 74 (Emami) at 13 (quoting

                                  12   Weyerhaeuser Co. v. U.S. Fish and Wildlife Serv., 139 S.Ct. 361, 370 (2018), and Regents of the
Northern District of California
 United States District Court




                                  13   Univ. of Cal. v. U.S. Dep’t of Homeland Sec., 908 F.3d 476, 494 (9th Cir. 2018)). Agency action

                                  14   is not immunized from review just because it might be linked to a Presidential Proclamation. See

                                  15   East Bay Sanctuary Covenant v. Trump, 932 F.3d 742, 770 (9th Cir. 2018) (“insofar as DOJ and

                                  16   DHS have incorporated the Proclamation by reference into the Rule, we may consider the validity

                                  17   of the agency’s proposed action, including its ‘rule . . . or the equivalent’”); Chamber of

                                  18   Commerce of the U.S. v. Reich, 74 F.3d 1322, 1326 (D.C. Cir. 1996) (“agency regulations that

                                  19   implement an executive order are reviewable under the APA”).

                                  20          The Pars complaint is based on a final agency action properly subject to judicial review.

                                  21   Defendants say that plaintiffs have “fail[ed] . . . to direct their complaint against any ‘final agency

                                  22   action,’” Dkt. No. 128 (Pars) at 2-3, but that is not a fair characterization of plaintiffs’ complaint.

                                  23   The Pars plaintiffs have identified, and are challenging, a final agency action consisting of “the

                                  24   ‘worldwide guidance’ referenced in the State Department’s February 22 letter and the State

                                  25   Department guidance, cables, sample Q’s & A’s and instructions referenced in the Richardson

                                  26   declaration,” along with other actions taken by defendants in reliance of Section 3(c) of the

                                  27   Proclamation. Dkt. No. 1 (Pars) ¶¶ 279-80. Plaintiffs further allege that these actions resulted in

                                  28   a waiver process in which, among other things, “visa applicants have been denied waivers without
                                                                                          3
                                          Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 4 of 10




                                   1   ever having received notice of a waiver process, and/or have been denied waivers without ever

                                   2   having had a consular interview or other opportunity to provide evidence of their eligibility for a

                                   3   waiver, in contravention of 22 C.F.R. §§ 41.121 and 42.81, which state that when refusing the

                                   4   issuance of a visa, a consular officer must inform the visa applicant ‘whether there is, in law or

                                   5   regulations, a mechanism (such as a waiver) to overcome the refusal.’” Id. ¶ 281 (quoting 22

                                   6   C.F.R. § 41.121(b)(1)). Plaintiffs also allege that the government has implemented a waiver

                                   7   process in which “consular officers do not have discretion over whether and when to grant a

                                   8   waiver, and thus no discretion over whether they may grant a visa to an individual subject to the

                                   9   Proclamation, in contravention of the Proclamation itself as well as 8 U.S.C. § 1104(a), which

                                  10   states that consular officers have complete discretion over the issuance of visas and that such

                                  11   discretion may not be circumscribed by the Secretary of State.” Id. ¶ 284.

                                  12          Defendants suggest that “the Proclamation [is] the only relevant source of law in this
Northern District of California
 United States District Court




                                  13   case,” Dkt. No. 128 (Pars) at 2-3, but plaintiffs have identified a number of legal tests with which

                                  14   to assay the government’s conduct, and defendants have not demonstrated that plaintiffs have

                                  15   missed the mark. In effect, plaintiffs are following Trump v. Hawaii, 138 S.Ct. 2392, 2408

                                  16   (2018), where the Supreme Court measured the Proclamation against the provisions of the

                                  17   Immigration and Nationality Act, even after finding that the President had lawfully exercised his

                                  18   “broad discretion to suspend the entry of aliens into the United States” under § 1182(f) of that

                                  19   statute. See Hawaii, 138 S.Ct. at 2411 (“We may assume that § 1182(f) does not allow the

                                  20   President to expressly override particular provisions of the INA. But plaintiffs have not identified

                                  21   any conflict between the statute and the Proclamation”). In this case, plaintiffs have plausibly

                                  22   alleged conflicts between the government’s actions, 22 C.F.R. §§ 41.121 and 42.81, the

                                  23   Proclamation, and 8 U.S.C. § 1104(a). Defendants effectively concede the point by sidestepping

                                  24   the conflict allegations with factual arguments, such as “each Plaintiff received exactly what the

                                  25   regulations require,” Dkt. No. 120 (Pars) at 11, and “Plaintiffs are wrong that consular officers are

                                  26   denied discretion to grant waivers,” Dkt. No. 128 (Pars) at 7.

                                  27          The Court also declines to dismiss at this juncture plaintiffs’ allegation that defendants’

                                  28   implementation of the waiver provision violated the APA’s notice-and-comment requirements.
                                                                                         4
                                          Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 5 of 10




                                   1   Dkt. No. 125 (Pars) at 11; Dkt. No. 1 (Pars) ¶ 287 (“Defendants’ actions, as set forth above, affect

                                   2   the Plaintiffs’ substantive rights and were made without observance of procedure required by law

                                   3   in violation of the Administrative Procedure Act, 5 U.S.C. § 706(2)(D).”). “[W]hen an agency

                                   4   promulgates regulations other than ‘interpretative rules, general statements of policy, or rules of

                                   5   agency organization, procedure, or practice,’ 5 U.S.C. § 553(b)(A), the statute provides the public

                                   6   with pre-promulgation notice and comment. 5 U.S.C. § 553(b), (c).” Alcaraz v. Block, 746 F.2d

                                   7   593, 610-11 (9th Cir. 1984) (internal citation omitted). The government cites Innovation Law Lab

                                   8   v. McAleenan, 924 F.3d 503, 509 (9th Cir. 2019), for the proposition that the State Department’s

                                   9   waiver guidance was not required to go through notice-and-comment rulemaking because it was

                                  10   merely “a ‘general statement of policy’ to guide the exercise of discretion by its officials.” Dkt.

                                  11   No. 128 (Pars) at 6. But that is not consistent with plaintiffs’ allegations here. Plaintiffs have

                                  12   plausibly alleged for 12(b)(6) purposes that defendants have issued guidance which resulted in a
Northern District of California
 United States District Court




                                  13   waiver process in which consular officers had no discretion to exercise at all. Dkt. No. 1 (Pars)

                                  14   ¶¶ 279, 284. The government may, however, raise the argument again if warranted at a later stage

                                  15   of the case, after development of the record.

                                  16                  3.      Accardi Claim
                                  17          As a second claim, the Pars plaintiffs essentially re-allege their first claim in the

                                  18   alternative, this time under the “Accardi Doctrine & Administrative Procedure Act.” Dkt. No. 1

                                  19   (Pars) ¶¶ 289-94. It will go forward for the reasons stated in the Emami order with respect to the

                                  20   Accardi doctrine. The government says that “Accardi has no relevance here, where the

                                  21   Proclamation and its related guidance are neither regulations nor internal documents that create

                                  22   any procedural rights.” Dkt. No. 120 (Pars) at 10. This is in effect an improper request for

                                  23   reconsideration of the Emami order, see Civil L.R. 7-9, and in any event, the Accardi doctrine is

                                  24   not so circumscribed, as the government’s own case citations demonstrate. In Montilla v.

                                  25   Immigration and Naturalization Service, 926 F.2d 162, 167 (2d Cir. 1991), the court held that

                                  26   “[t]he Accardi doctrine is premised on fundamental notions of fair play underlying the concept of

                                  27   due process. . . . Its ambit is not limited to rules attaining the status of formal regulations. As the

                                  28   Supreme Court noted ‘where the rights of individuals are affected, it is incumbent upon agencies
                                                                                          5
                                          Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 6 of 10




                                   1   to follow their own procedures.’” The Montilla court further noted that “[t]he doctrine has

                                   2   continued vitality, particularly where a petitioner’s rights are ‘affected.’” Id.

                                   3          Two other aspects of the Montilla case are relevant here. It does not stand for the

                                   4   proposition, as the government suggests, that “even assuming that an Accardi claim could survive

                                   5   a motion to dismiss, the only relief available would be limited to a ‘remand’ with instructions for

                                   6   the agency to comply.” Dkt. No. 120 (Pars) at 11. In Montilla, a remand to the Board of

                                   7   Immigration Appeals made sense because petitioner’s sole contention on appeal was that “the

                                   8   immigration judge did not follow the applicable regulation protecting an alien’s right to counsel, 8

                                   9   C.F.R. § 242.16(a) (1990), and that this error constituted a denial of due process” in his

                                  10   deportation proceeding. 926 F.2d at 166, 170. The Montilla court never said that a remand was

                                  11   the only option for an Accardi violation; to the contrary, it emphasized that the doctrine was “still

                                  12   alive and well” and that it was a “judicially-evolved rule ensuring fairness.” Id. at 168. This
Northern District of California
 United States District Court




                                  13   underscores the flexibility inherent in the doctrine to fashion a remedy that fits the wrong.

                                  14          Montilla is also notable for applying Accardi as a freestanding claim, untethered to the

                                  15   APA or other statute. This is entirely consistent with the decision in Accardi itself, which was not

                                  16   based on the APA. See United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260 (1954). The

                                  17   Court has reached the same conclusion as Montilla that an Accardi claim can stand on its own and

                                  18   “is at heart a claim of procedural fairness that owes as much to the Due Process Clause as to the

                                  19   Administrative Procedures Act.” Dkt. No. 122 (Emami) at 2 (citing Jefferson v. Harris, 285 F.

                                  20   Supp. 3d 173, 185 (D.D.C. 2018)). Plaintiffs’ decision to tie their Accardi claim to the APA is

                                  21   analytically questionable, and they may find that they have imposed on themselves unnecessary

                                  22   burdens by doing that. The request to dismiss the Pars plaintiffs’ second claim under the Accardi

                                  23   doctrine is denied.

                                  24                  4.      Fifth Amendment Due Process Claim
                                  25          Plaintiffs’ third claim directly under the Due Process Clause of the Fifth Amendment for a

                                  26   violation of procedural due process cannot go forward. In the Emami order, the Court dismissed

                                  27   this claim due to plaintiffs’ “inability to allege a deprivation of an interest protected by the Due

                                  28   Process Clause.” Dkt. No. 74 (Emami) at 17. This is a separate and different inquiry from the one
                                                                                          6
                                          Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 7 of 10




                                   1   under Accardi, and is subject to different standards. The Pars plaintiffs ask the Court to

                                   2   “reconsider its view,” Dkt. No. 125 (Pars) at 12, on the basis of a circuit decision from 2008. See

                                   3   id. at 12-13 (citing Bustamante v. Mukasey, 531 F.3d 1059 (9th Cir. 2008)). This is also an

                                   4   improper request for reconsideration, and it is unpersuasive in that Bustamante pre-dates Kerry v.

                                   5   Din, 135 S.Ct. 2128 (2015), the main basis for the Court’s prior order on this issue, by nearly a

                                   6   decade. The third claim is dismissed.

                                   7          B.      Emami Second Amended Complaint
                                   8          The second amended complaint in Emami, and the attendant motion to dismiss arguments,

                                   9   are Groundhog Day or déjà vu all over again, depending on one’s taste in clichés. The allegations

                                  10   and arguments on both sides are virtually unchanged.

                                  11          The Emami SAC continues to suffer from vague and conflicting allegations. To take one

                                  12   example, the SAC says that defendants have failed to issue any guidance at all. See, e.g., Dkt. No.
Northern District of California
 United States District Court




                                  13   75 (Emami) ¶ 313 (“Defendants have either failed to promulgate guidance or have promulgated

                                  14   guidance that is arbitrary and capricious on its face”). This is an inherently odd assertion,

                                  15   especially in light of plaintiffs’ own complaint exhibits in which the State Department recognized

                                  16   its online postings as its “outward facing guidance” for waivers. Dkt. No. 74 (Emami) at 14.

                                  17   Plaintiffs try to walk this back in their opposition to the motion to dismiss, where they say that

                                  18   their claim “is not that no guidance has been issued at all, but rather that the issued guidance has

                                  19   not been followed; that the guidance itself is arbitrary and capricious; and that it violates

                                  20   Plaintiffs’ constitutional rights.” Dkt. No. 104 (Emami) at 1-2. In light of this admission, the

                                  21   portions and claims in the SAC alleging that no guidance was issued are dismissed. The Court

                                  22   will not catalog here the other vague and inconsistent allegations in the SAC, but if they become

                                  23   an issue in the case, they are likely to meet a similar disposition.

                                  24          The government’s request to dismiss the first claim under the APA is denied. Plaintiffs

                                  25   allege, among other things, that the government has “failed to follow their own policies and

                                  26   procedures,” and have “put in place a waiver process in which applicants are denied waivers

                                  27   without ever receiving notice or an opportunity to apply [and] applicants are denied waivers

                                  28   without having had a consular interview since the time the Proclamation went into effect.” Dkt.
                                                                                          7
                                          Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 8 of 10




                                   1   No. 75 (Emami) ¶ 314. Plaintiffs allege that these actions should be invalidated under Accardi,

                                   2   347 U.S. 260. Id. ¶ 317. The Court has already found this to be a viable claim, Dkt. No. 74

                                   3   (Emami), and that conclusion holds.

                                   4          The second and third claims for relief under the Fifth Amendment are again dismissed

                                   5   based on an “inability to allege a deprivation of an interest protected by the Due Process Clause.”

                                   6   Dkt. No. 74 (Emami) at 17. The Court has also determined that the equal protection claim “holds

                                   7   together only if it is assumed that the Proclamation unconstitutionally excludes Muslims or

                                   8   illegally discriminates on the basis of nationality, a proposition that the Supreme Court turned

                                   9   aside in Hawaii.” Id. (citing 138 S.Ct. at 2413-23). The Court further noted that the equal

                                  10   protection claim was likely to be subject to rational basis review, and that the Supreme Court “has

                                  11   already concluded in reviewing the Proclamation that ‘the Government has set forth a sufficient

                                  12   national security justification to survive rational basis review.’ Hawaii, 138 S.Ct. at 2423.” Id. at
Northern District of California
 United States District Court




                                  13   18. The Emami plaintiffs’ Fifth Amendment claims are virtually unchanged from their previous

                                  14   versions, and the Court sees no reason to reach a different conclusion on either claim.

                                  15          The mandamus claim is dismissed. The claim focuses on defendants’ alleged “fail[ure] to

                                  16   develop meaningful guidance,” Dkt. No. 75 (Emami) ¶ 336, an allegation that plaintiffs have now

                                  17   retracted. Plaintiffs have added a claim for unreasonable delay on decisions on individual visa and

                                  18   waiver applications. Id. ¶ 337. But “[m]andamus is an extraordinary remedy and is available to

                                  19   compel a federal official to perform a duty only if: (1) the individual’s claim is clear and certain;

                                  20   (2) the official’s duty is nondiscretionary, ministerial, and so plainly prescribed as to be free from

                                  21   doubt, and (3) no other adequate remedy is available.” Kildare v. Saenz, 325 F.3d 1078, 1084 (9th

                                  22   Cir. 2003); see also Heckler v. Ringer, 466 U.S. 602, 616 (1984) (“The common-law writ of

                                  23   mandamus, as codified in 28 U.S.C. § 1361, is intended to provide a remedy for a plaintiff only if

                                  24   he has exhausted all other avenues of relief and only if the defendant owes him a clear

                                  25   nondiscretionary duty.”). Plaintiffs do not identify any source of law that mandates that decisions

                                  26   be issued within a certain period of time, and the decisions on individual waiver applications are

                                  27   inherently discretionary. See 82 Fed. Reg. at 45168 (“a consular officer, or the Commissioner,

                                  28
                                                                                          8
                                             Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 9 of 10




                                   1   United States Customs and Border Protection (CBP), or the Commissioners’ designee, as

                                   2   appropriate, may, in their discretion, grant waivers on a case-by-case basis”).

                                   3   II.      SUMMARY JUDGMENT

                                   4            The government’s motions for summary judgment are denied. The government relies on

                                   5   an “administrative record” to “show[] that defendants have applied the waiver provision in an

                                   6   orderly way.” Dkt. No. 98 (Emami) at 11. But this does not account for the Accardi claims, and

                                   7   “there is no ‘administrative record’ when the essence of the claim is that the government has failed

                                   8   to act in accordance with its own rules and regulations.” Dkt. No. 122 (Emami) at 2. In addition,

                                   9   the multiple discovery dispute letters that have been filed in these cases underscore the degree to

                                  10   which the parties disagree about the material facts and what the “administrative record” might

                                  11   properly contain. These factual disputes preclude summary judgment at this time. See Federal

                                  12   Trade Commission v. D-Link Systems, Inc., No. 17-cv-00039-JD, 2018 WL 6040192 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   Nov. 5, 2018). It is also doubtful that plaintiffs have had a full and fair opportunity to take

                                  14   discovery from defendants and test the evidence the government has presented as the

                                  15   administrative record.

                                  16                                             CONCLUSION

                                  17            In the Pars case, defendants’ motion to dismiss is denied as to plaintiffs’ APA claim and

                                  18   Accardi claim, but granted as to the Fifth Amendment claim. The summary judgment motion is

                                  19   denied without prejudice.

                                  20            In the Emami case, defendants’ motion to dismiss is denied for plaintiffs’ APA claim, but

                                  21   granted for plaintiffs’ Fifth Amendment Due Process and Equal Protection claims, and the

                                  22   mandamus claim. Defendants’ summary judgment motion is denied without prejudice.

                                  23            On this record, the Court declines to provide yet another round of pleading amendments to

                                  24   either set of plaintiffs. The Emami plaintiffs have had multiple opportunities to amend, in which

                                  25   case the Court’s discretion to deny further amendment is especially broad. See Chodos v. West

                                  26   //

                                  27   //

                                  28   //
                                                                                          9
                                         Case 3:18-cv-07818-JD Document 150 Filed 06/05/20 Page 10 of 10




                                   1   Publishing Co., 292 F.3d 992, 1003 (9th Cir. 2002). So too for the Pars plaintiffs, given the

                                   2   procedural context of these closely related cases.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 5, 2020

                                   5

                                   6
                                                                                                   JAMES DONATO
                                   7                                                               United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        10
